DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/26/2021, with respect to the rejection(s) of claim(s) 1, 3-12, 14, 15, 18, and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu (US 8,475,146), Proctor (US 6,193,285), Sandman et al. (US 2006/0214423; hereinafter Sandman), and Duret (US 4,550,937).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “the cross section of said protrusion comprises two generally rectangular portions extending generally normal to the longitudinal axis of the outlet”. The original application fails to provide support for this limitation in combination with the “protrusion comprises a mating surface that is obliquely oriented with respect the downstream portion of the outlet, and wherein the peripheral edge of the duct is correspondingly obliquely oriented” of claim 1. This is new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-12, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,475,146) in view of Proctor (US 6,193,285), Sandman et al. (US 2006/0214423; hereinafter Sandman), and Duret (US 4,550,937).  
	Regarding claim 1, Liu (Fig. 3-6) discloses a furnace blower assembly (Fig. 6) for cooperation with a duct (8) having an interior periphery and an exterior periphery thereof and defining a peripheral edge thereof, said furnace blower assembly comprising a blower housing (3); a blower (2) positioned at least partially within said housing (3), said blower (2) being adapted to rotate relative to said housing (3) about a blower axis; and a motor (1) operatively coupled to said blower (2), said housing (2) defining an outlet (5) thereof, the outlet (5) having an external periphery thereof and an internal periphery thereof, a portion of one of the external periphery and the internal periphery of the outlet (5) adapted to be at least fitted to a portion of one of the external periphery and the internal periphery of the duct (8) such that a portion of the housing (3) overlaps with a portion of the duct (8), wherein the overlapping portions of the housing (2) and the duct (8) are planar (Fig. 3-6), the outlet (5) defining a longitudinal axis (runs through center of outlet) thereof, the outlet (5) defining a peripheral edge thereof; and a fastener (14) extending through the overlapping portions of the outlet (5) and the duct (8), wherein said fastener (14) is configured for insertion into aligned openings (12 and 13, respectively) in the duct (8) and said outlet (5).  Refer to Fig. I and II below. 



    PNG
    media_image1.png
    444
    562
    media_image1.png
    Greyscale

Fig. I. Liu, Fig. 6 (Annotated)


    PNG
    media_image2.png
    460
    477
    media_image2.png
    Greyscale

Fig. II. Liu, Fig. 3 (Annotated)

	Liu fails to disclose the outlet defining a protrusion extending outwardly from one of the external periphery and the internal periphery of the outlet, said protrusion spaced from the peripheral edge of the outlet, said protrusion adapted to abut the peripheral edge of the duct, wherein an upstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends is aligned with a downstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends, and wherein the outlet is planar between the protrusion and the peripheral edge thereof; wherein the protrusion comprises a mating surface that is obliquely oriented with respect to the downstream portion of the outlet, and wherein the peripheral edge of the duct is correspondingly obliquely oriented to 
Proctor (Fig. 1-3, 7; Col. 2, lines 59-61) teaches a stop bead 20 is formed on the male end 13 to prevent the male end from being inserted too far and that the upstream and downstream surfaces surrounding the bead are aligned and that the bead extends around the circumference of the male end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by adding a stop bead to the outlet, as taught by Proctor, in order to prevent the outlet from being inserted too far into the duct. Since just the stop bead is being added, this doesn’t change the shape of the surrounding walls of the duct and housing – so Liu still discloses that the overlapping portions of the housing and duct are planar and that the outlet is planar between the protrusion and the peripheral edge (since the protrusion isn’t at the edge). 
Liu and Proctor fail to explicitly disclose where the protrusion is relative the peripheral edge. Sandman (Fig. 3b) teaches a duct system where a sleeve coupling (14) is used to join two duct segments (12) where the sleeve coupling (14) includes a central bead (30) for limiting the insertion depth of the sleeve (Paragraph 0023) and a fastener (60) for securing the sleeve (14) to the ducting (12) is positioned between the end of the sleeve (14) and the central bead (30). Since the position of the bead and the fastener relative to each other does not change the function of either, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Proctor by positioning the fastener between the protrusion and the peripheral edge, as taught by Sandman, as a rearrangement of  
Duret (Fig. 1) teaches a pipe joint where the male portion (1) engages a shoulder (4) within a female portion (2). Duret (Col. 7, lines 27-31) teaches that the shoulder (4) serves to limit the insertion of the male portion (1) and that the shoulder (4) and the surface (3) on the male portion are correspondinly obliquely oriented to engage one another. Duret (Claim 1) further teaches that a seal is formed between the two surfaces (3 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by forming the peripheral edge of the duct so it is correspondingly obliquely oriented to form a seal when enagaged with the portrusion, as taught by Duret, in order to produce the predictable result of helping to prevent air from leaking from the joint as it passes from the outlet to the duct. 
Regarding claim 3, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu-Fig. 5; Proctor – Fig. 1-3, 7), as modified, further discloses that a portion of the external periphery of the outlet (5) is adapted to be fitted to a portion of the internal periphery of the duct (8), and wherein said protrusion (Proctor - 20) of the outlet (5) of said housing (3) extends from the external periphery of the outlet (5).  
Regarding claim 4, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu-Fig. 4-6; Proctor-Fig. 3 and 7), as modified, further discloses that said protrusion (Proctor -20) of the outlet (5) of said housing (3) comprises an external bead (Proctor -20) formed from said housing (3).  
Regarding claim 5, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu – Fig. 4-6; Proctor – Fig. 3 and 7), as modified, further discloses that said protrusion (Proctor - 20) of the outlet (5) of said housing (3) extends peripherally around (Proctor-Fig. 1 and 2) the outlet (5) in a direction generally perpendicular (Proctor – Fig. 3 and 7) to the longitudinal axis of the outlet (5). Refer to Fig. III. 

    PNG
    media_image3.png
    328
    521
    media_image3.png
    Greyscale

Fig. III. Liu, Fig. 7 (Annotated)

	Regarding claim 6, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu – Fig. 4-6; Proctor – Fig. 1-2), as modified, further discloses that said protrusion (Proctor - 20) of the outlet (5) of said housing (3) extends peripherally around substantially all of the outlet (5).  
	Regarding claim 7, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu – Fig. 4-6; Proctor – Fig. 1-3 and 7), as modified,  

    PNG
    media_image4.png
    353
    430
    media_image4.png
    Greyscale

Fig. IV. Proctor, Fig. 3 (Annotated)
	Regarding claim 8, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu – Fig. 4-6; Proctor – Fig. 1-3 and 7), as modified, further discloses that said protrusion (Proctor - 20) of the outlet (5) of said housing (3) is capable of providing a substantially airtight seal between the duct (8) and said housing (3). Since the edge of the duct abuts the protrusion and the duct and outlet overlap, and so is capable of providing a substantially airtight seal. 
	Regarding claim 9, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu – Fig. 4-6; Proctor – Fig. 3 and 7), as modified, further discloses that said protrusion (Proctor 20) of the outlet (5) of said housing (3) defines a dimension normal to the external periphery of the outlet (5) that is greater than 
	Regarding claim 10, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu, Fig. 4-7; Proctor – Fig. 1-3 and 7), as modified, further discloses that said protrusion (Proctor - 20) of the outlet (5) of said housing (3) has a generally uniform cross section. Since the protrusion 20 of Proctor does not change shape around the periphery of the outlet, Proctor’s protrusion can be interpreted as having a generally uniform cross section. 
	Regarding claim 11, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Liu, Fig. 4-7; Proctor – Fig. 3 and 7), as modified, further discloses that said protrusion (Proctor - 20) of the outlet (5) of said housing (3) has a generally inverted U-shaped cross section.  
	Regarding claim 12, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Proctor – Fig. 3 and 7), as modified, further discloses that the cross section of said protrusion (Proctor - 20) has an arcuate periphery (the outer portion of protrusion 20 is arcuate).  
	Regarding claim 14, Liu (Fig. 3-6) discloses a furnace sub assembly (Fig. 4-5) that is capable of being used in a furnace, comprising: a duct (8) that is capable of being use in the furnace, said duct (8) having an interior periphery and an exterior periphery thereof and defining a peripheral edge thereof, and a furnace blower assembly (Fig. 6) that is capable of being used in the furnace and operably connected to said duct (8), said furnace blower assembly (Fig. 6) including: a blower housing (3); a blower (2) positioned at least partially within said blower housing (3), said blower (2) being adapted 
	Liu fails to disclose one of the outlet and said duct defining a protrusion extending outwardly from one of the external periphery and the internal periphery of the respective one of the outlet and said duct, said protrusion spaced from the peripheral edge of the respective one of the outlet and said duct, said protrusion adapted to abut the edge of the respective one of the outlet and said duct, wherein an upstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends is aligned with a downstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends; and wherein the outlet is planar between the protrusion and the peripheral edge thereof; wherein the protrusion comprises a mating surface that is obliquely oriented with 
Proctor (Fig. 1-3, 7; Abstract) teaches a duct joining system which provides an air-tight seal and mechanical connections. Proctor (Fig. 1-3, 7; Col. 2, lines 59-61) teaches a stop bead 20 is formed on the male end 13 to prevent the male end from being inserted too far and that the upstream and downstream surfaces surrounding the bead are aligned and that the bead extends around the circumference of the male end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by adding a protrusion to the outlet, as taught by Proctor, in order to prevent the outlet from being inserted too far into the duct. Since just the protrusion is being added, this doesn’t change the shape of the surrounding walls of the duct and housing – so Liu still discloses that the overlapping portions of the housing and duct are planar and that the outlet is planar between the protrusion and the peripheral edge (since the protrusion isn’t at the edge). 
Liu and Proctor fail to explicitly disclose where the protrusion is relative the peripheral edge. Sandman (Fig. 3b) teaches a duct system where a sleeve coupling (14) is used to join two duct segments (12) where the sleeve coupling (14) includes a central bead (30) for limiting the insertion depth of the sleeve (Paragraph 0023) and a fastener (60) for securing the sleeve (14) to the ducting (12) is positioned between the end of the sleeve (14) and the central bead (30). Since the position of the bead and the fastener relative to each other does not change the function of either, it would have  
Duret (Fig. 1) teaches a pipe joint where the male portion (1) engages a shoulder (4) within a female portion (2). Duret (Col. 7, lines 27-31) teaches that the shoulder (4) serves to limit the insertion of the male portion (1) and that the shoulder (4) and the surface (3) on the male portion are correspondinly obliquely oriented to engage one another. Duret (Claim 1) further teaches that a seal is formed between the two surfaces (3 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by forming the peripheral edge of the duct so it is correspondingly obliquely oriented to form a seal when enagaged with the portrusion, as taught by Duret, in order to produce the predictable result of helping to prevent air from leaking from the joint as it passes from the outlet to the duct. 
	Regarding claim 15, Liu, as modified, discloses the furnace sub assembly as set forth in claim 14, wherein Liu (Liu, Fig. 4-6; Proctor – Fig. 1-3, 7), as modified, further discloses a portion of the external periphery of the outlet (5) is adapted to be fitted to a portion of the internal periphery of said duct (8); wherein said protrusion (Proctor – 20) extends outwardly from the external periphery of the outlet (5); and wherein said protrusion (Proctor - 20) is adapted to abut the edge of said duct (8).  
	Regarding claim 18, Liu, as modified, discloses the furnace subassembly as set forth in claim 14, wherein Liu (Liu – Fig. 4-6; Proctor, Fig. 1-3, 7), as modified, further   
	Regarding claim 20, Liu (Fig. 3-6) discloses a method for sealing a blower housing (3) to a duct (8) that can be used in a furnace comprising the steps of providing a blower housing (3) having an outlet (5) thereof, the outlet (5) having an external periphery thereof and an internal periphery thereof; providing a duct (8) having an external periphery thereof and an internal periphery thereof; sizing the duct (8) and the outlet (5) such that a portion of one of the external periphery and the internal periphery of one of the outlet (5) and the duct (8) is adapted to be at least fitted to a portion of one of the external periphery and the internal periphery of other of the one of the outlet (5) and the duct (8), wherein the overlapping portions of the housing and the duct are planar; and extending a fastener (14) through the overlapping portions of the outlet (5) and the duct (8), and wherein said fastener (14) is configured for insertion into aligned openings (12 and 13, respectively) in said duct (8) and said outlet (5). Refer to Fig. I and II above. 
	Liu fails to disclose forming a protrusion extending outwardly from one of the external periphery and the internal of one of the outlet and the duct and spaced from a peripheral edge of one of the duct and the outlet, wherein an upstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends is aligned with a downstream portion of the one of the external periphery and the internal periphery of the outlet from which the protrusion extends; and 
	Proctor (Fig. 1-3, 7; Col. 2, lines 59-61) teaches a stop bead 20 is formed on the male end 13 to prevent the male end from being inserted too far and that the upstream and downstream surfaces surrounding the bead are aligned and that the bead extends around the circumference of the male end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by adding a protrusion to the outlet, as taught by Proctor, in order to prevent the outlet from being inserted too far into the duct. Since the duct would abut the protrusion upon assembly and the protrusion extends around the entire outlet, the fastener which extends through both the duct and the outlet would be positioned proximate the protrusion upon assembly. 
Since just the protrusion is being added, this doesn’t change the shape of the surrounding walls of the duct and housing – so Liu still discloses that the overlapping portions of the housing and duct are planar. 
 
Duret (Fig. 1) teaches a pipe joint where the male portion (1) engages a shoulder (4) within a female portion (2). Duret (Col. 7, lines 27-31) teaches that the shoulder (4) serves to limit the insertion of the male portion (1) and that the shoulder (4) and the surface (3) on the male portion are correspondinly obliquely oriented to engage one another. Duret (Claim 1) further teaches that a seal is formed between the two surfaces (3 and 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by forming the peripheral edge of the duct so it is correspondingly obliquely oriented to form a seal when enagaged with the portrusion, as taught by Duret, in order to produce the predictable result of helping to prevent air from leaking from the joint as it passes from the outlet to the duct. 

Claims 2, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,475,146) in view of Proctor (US 6,193,285), Sandman et al. (US 2006/0214423; hereinafter Sandman), and Duret (US 4,550,937), and further in view of JP 3415905 B2 (hereinafter ‘341). 
	Regarding claim 2, Liu, as modified, discloses the furnace blower assembly as set forth in claim 1, wherein Liu (Fig. 3-6; Proctor – Fig. 3 and 7), as modified, further discloses a portion of the internal periphery of the outlet (5) is adapted to be fitted to a portion of the external periphery of the duct (8), and wherein said protrusion (Proctor - 20) of the outlet (5) of said housing (3) extends from the internal periphery of the outlet (3).  
‘341 (Fig. 1-3) further teaches a male/female joint with a stop feature (22) where the stop feature can be formed on either an internal or external surface. Since ‘341’s stop feature performs the same function as Liu and Proctor’s, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu and Proctor, by changing the protrusion so it extends from the internal periphery of the outlet (and in turn modify Liu and Proctor so that the internal periphery of the outlet is adapted to be fitted to a portion of the external periphery of the duct), as taught by ‘341, as a simple substitution of one means for forming a stop and fitting the outlet and duct together with another, in order to produce the predictable result of coupling the outlet to the duct and controlling the insertion depth of the outlet into the duct. See MPEP 2141 III B. 
	Regarding claim 16, Liu, as modified, discloses the furnace sub assembly as set forth in claim 14, but fails to disclose that a portion of the internal periphery of the 
‘341 (Fig. 1-3) further teaches a male/female joint with a stop feature (22) where the stop feature can be formed on either an internal or external surface. Since ‘341’s stop feature performs the same function as Liu and Proctor’s, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu and Proctor, by changing the protrusion so it extends from the internal periphery of the outlet (and in turn modify Liu and Proctor so that the internal periphery of the outlet is adapted to be fitted to a portion of the external periphery of the duct), as taught by ‘341, as a simple substitution of one means for forming a stop and fitting the outlet and duct together with another, in order to produce the predictable result of coupling the outlet to the duct and controlling the insertion depth of the outlet into the duct. See MPEP 2141 III B. 
	Regarding claim 17, Liu, as modified, discloses the furnace sub assembly as set forth in claim 14, but fails to disclose a portion of the internal periphery of said duct is adapted to be fitted to a portion of the external periphery of the outlet; wherein said protrusion extends outwardly from the internal periphery of said duct; and wherein said protrusion is adapted to abut the edge of the outlet.  
‘341 (Fig. 1-3) further teaches a male/female joint with a stop feature (22) where the stop feature can be formed on either an internal or external surface. Since ‘341’s stop feature performs the same function as Liu and Proctor’s, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  
Regarding claim 19, Liu, as modified, discloses the furnace blower assembly as set forth in claim 14, wherein Liu (Proctor – Fig. 3 and 7), as modified, further discloses that said protrusion (Proctor - 20) comprises an external bead (Proctor - 20). 
Liu, as modified, fails to disclose that the protrusion is formed in one of said housing and said duct.  
‘341 (Fig. 1-3) further teaches a male/female joint with a stop feature (22) where the stop feature can be formed on either an internal or external surface. Since ‘341’s stop feature performs the same function as Liu and Proctor’s, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu and Proctor, by changing the protrusion so it extends from the internal periphery of the outlet (and in turn modify Liu and Proctor so that the internal periphery of the outlet is adapted to be fitted to a portion of the external periphery of the duct), as taught by ‘341, as a simple substitution of one means for forming a stop and fitting the outlet and duct together with another, in order to produce the predictable result of coupling the outlet to the duct and controlling the insertion depth of the outlet into the duct. See MPEP 2141 III B. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745